MOTION TO DISMISS WRIT APPLICATION
In the above entitled and numbered cause, now comes the plaintiff, who shows that the parties to the writ have reached an amicable compromise, and who, with respect, moves that said writ application be dismissed, with prejudice, at his costs.
BY ATTORNEYS:
GORDON R. CRAWFORD & ASSOCIATES
(A PROFESSIONAL CORPORATION)
324 East Worthey Road
Gonzales, Louisiana 70737
Telephone: (504) 647-2881
*1255BY: /s/ Jeff Diez
Jeff Diez
La. Bar No. 18183
ORDER
On motion of counsel for plaintiff in the above entitled and numbered cause:
IT IS ORDERED, ADJUDGED AND DECREED that said writ application be dismissed, with prejudice.